The defendant appeals from a final decree in the Superior Court enjoining and restraining him from operating his trailer coach park with more than six trailers at any one time. In 1961, pursuant to G. L. c. 140, §§ 32B and 32F, the defendant was granted an unrestricted permit to operate a trailer coach park by the plaintiff, which is also the licensing board for the town of Charlton. Under § 32B, such licenses expire yearly, and subsequent licenses issued to the defendant in 1962, 1963 and 1964 limited his use of the land to six trailers. In 1964, the town duly adopted a zoning by-law prohibiting trailer coach parks with the exception of “existing trailer parks . . . with their present allowed number of trailers.” Since that by-law has gone into effect the defendant, who previous to its passage had no more than six trailers on his property, has operated the park with more than six. The trial judge was clearly correct in ruling that at the time the by-law was passed the defendant had a nonconforming úse to the extent of only six trailers. There is no substance to the defendant’s contention that the limited permits of 1962 through 1964 were invalid because c. 140, § 32B, does not provide that the number of permissible trailers may be limited in the license. See Goodwin v. Department of Pub. Util. 351 Mass. 25, 26-27; Southern Pac. Co. v. Olympian Dredging Co. 260 U. S. 205, 208. Each successive permit replaced the right granted by its predecessor to the extent that it differed from it in terms. The defendant cannot rely on the unrestricted 1961 permit, which expired by its terms on December 31, 1961, as vesting the right in him after passage of the by-law in 1964 to operate his trailer coach park with more than six trailers. Selectmen of Wrentham v. Monson, 355 Mass. 715, relied on by the defendant, is not applicable. There we held that a valid nonconforming use was not necessarily destroyed by failure to comply with local or State licensing provisions. Here the issue is rather the extent of the defendant’s valid nonconforming use in 1964, not the effect on it of any non compliance with licensing provisions.

Decree affirmed.